 

Case 16-34169-hdh11 Doc 969 Filed 02/20/19 Entered 02/20/19 12:13:40 Page 1 of 3

 

 

CASE NAME: ValuePan, Incorporated

 

 

CASE NUMBER; 16-34169-HDH-11

 

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVI5ON

FOR POST CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND
QUARTERLY BANK RECONCILEMENT
In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that | have
examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank

Reeoncilement and, to the best of my knowledge, these documents are true, correct and complete, Declaration of the
preparer (other than responsible party), is based on all information of which preparer has any knowledge.

 

 

 

 

 

RESPONSIBLE PARTY:
Original Signature of Responsible Party :
Printed Name of Responsible Party Isa Passini
‘Tide CEO
Dats 2/6/2019
PREPARER:

«
Original Signature of Preparer Whewgh.
Printed Name of Preparer regory sin
Title Chief Accounting Officer

 

Date 2/6/2019

 

 
Case 16-34169-hdh11 Doc 969 Filed 02/20/19 Entered 02/20/19 12:13:40 Page 2 of 3

 

 

POST CONFIRMATION
QUARTERLY OPERATING REPORT

 

( NAME: ValuePart, Incorporated

 

 

 

(nv NUMBER: 16-34 169-1ID Hel 1

 

FISCAL QUARTER PERIOD: June 24, 2018 to September 22, 2018

| BEGINNING OF QUARTER CASH BALANCE:

CASH RECEIPTS:
CASH RECEIPTS DURING CURRENT QUARTER:
(a). Cash receipts from business operations
(b), Cash receipts from loan proceeds
(c). Cash receipts from contributed capital
(4). Cash receipts from tax refunds
(e). Cash receipts from other sources
2 TOTAL CASH RECEIPTS

CASH DISBURSEMENTS:

(A). PAYMENTS MADE UNDER THE PLAN:
(1), Administrative

(2). Secured Creditors

(3). Priority Creditors

(4). Unsecured Creditors

(5). Additional Plan Payments

(B). OTHER PAYMENTS MADE THIS QUARTER:
(1). General Business

(2), Other Disbursements

(3). Loan Payments

3 TOTAL DISBURSEMENTS THIS QUARTER

 

4 CASH BALANCE END OF QUARTER

 

 

 

 

 

 
Case 16-34169-hdh11 Doc 969 Filed 02/20/19 Entered 02/20/19 12:13:40 Page 3 of 3

 

 

POST CONFIRMATION
QUARTERLY BANK RECONCILEMENT

 

\ NAME: ValiePart, Incorparated

 

 

 

p“ NUMBER: 16-34169-HDH-11

 

The (eorqunized debtor must sompiste the reconciliation below ler each bank account, including all general, payroll

and tax dewcninis, as well as all savings mid iivestinent uccmunts, Money markel accounts, certificates of degnilis, governmental
obligations, ets, Assounts'with restricted tunds should be idenlified by placing on asterisk next to the account number,

Altach additional shests for cach bank reconuilement if necesiary.

 

#499 Must tie to Iie 4, Quarterly Oparating Report

 

 

 

 

 

 
